Exhibit 10.12

TAX MATTERS AGREEMENT

BY AND AMONG CAESARS ENTERTAINMENT CORPORATION,

CEOC, LLC,

VICI PROPERTIES INC.,

VICI PROPERTIES L.P.

AND

CPLV PROPERTY OWNER LLC

DATED AS OF OCTOBER 6, 2017



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I Definitions

     4  

Section 1.01

   General      4  

Section 1.02

   Construction      10  

Section 1.03

   References to Time      10  

ARTICLE II Preparation, Filing and Payment of Taxes Shown Due on Tax Returns

     10  

Section 2.01

   Tax Returns      10  

Section 2.02

   Tax Return Procedures      11  

Section 2.03

   Straddle Period Tax Allocation      12  

Section 2.04

   Timing of Payments      12  

Section 2.05

   Expenses      12  

Section 2.06

   No Extraordinary Actions on the Distribution Date      12  

Section 2.07

   Amended Tax Returns      13  

Section 2.08

   Tax Materials      13  

ARTICLE III Indemnification

     13  

Section 3.01

   Indemnification by CEC      13  

Section 3.02

   Indemnification by the REIT      13  

Section 3.03

   Adjustments to Payments      13  

Section 3.04

   Timing of Indemnification Payments      14  

Section 3.05

   Exclusive Remedy      14  

ARTICLE IV Refunds, Carrybacks, Timing Difference and Tax Attributes

     14  

Section 4.01

   Refunds      14  

Section 4.02

   Timing Differences      15  

ARTICLE V Tax Proceedings

     15  

Section 5.01

   Notification of Tax Proceedings      15  

Section 5.02

   Tax Proceeding Procedures      15  

ARTICLE VI Intended Tax Treatment

     16  

Section 6.01

        16  

Section 6.02

        16  

Section 6.01

   Restrictions Relating to the Distribution      16  

ARTICLE VII Cooperation

     17  

Section 7.01

   General Cooperation      17  

Section 7.02

   Retention of Records      18  

ARTICLE VIII Miscellaneous

     18  

 

i



--------------------------------------------------------------------------------

Section 8.01

   Governing Law      18  

Section 8.02

   Dispute Resolution      18  

Section 8.03

   Tax Sharing Agreements      19  

Section 8.04

   Interest on Late Payments      19  

Section 8.05

   Survival of Covenants      19  

Section 8.06

   Severability      19  

Section 8.07

   Entire Agreement      19  

Section 8.08

   Assignment      20  

Section 8.09

   No Third Party Beneficiaries      20  

Section 8.10

   Affiliates      20  

Section 8.11

   Specific Performance      20  

Section 8.12

   Amendments; Waivers      20  

Section 8.13

   Interpretation      20  

Section 8.14

   Counterparts      21  

Section 8.15

   Confidentiality      21  

Section 8.16

   Waiver of Jury Trial      21  

Section 8.17

   Jurisdiction; Service of Process      21  

Section 8.18

   Notices      22  

Section 8.19

   Headings      23  

Section 8.20

   Effectiveness      23  

 

ii



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of October 6, 2017, is
entered into by and among, Caesars Entertainment Corporation, a Delaware
corporation (“CEC”), CEOC, LLC, a Delaware limited liability company (“CEOC
LLC”), VICI Properties Inc., a Maryland corporation (the “REIT”), VICI
Properties L.P., a Delaware limited partnership (“PropCo”), CPLV Property Owner
LLC, a Delaware limited liability company (“CPLV PropCo” and, together with the
REIT and PropCo, the “REIT Parties”). CEC, CEOC and the REIT Parties shall be
referred to collectively as the “Parties”. Any capitalized term used herein
without definition shall have the meaning given to it in the Plan (as defined
herein).

RECITALS

WHEREAS, on January 15, 2015, Caesars Entertainment Operating Company, Inc., a
Delaware corporation and the predecessor of CEOC LLC (together with CEOC LLC,
“CEOC”) and certain of its subsidiaries (collectively, the “Debtors”) commenced
voluntary cases under chapter 11 of title 11 of the United States Code, 11
U.S.C. § 101 et seq. (as amended, the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Northern District of Illinois (the “Bankruptcy Court”),
which cases are currently pending before the Honorable Judge A. Benjamin Goldgar
and jointly administered for procedural purposes only under Case No. 15-01145,
and any proceedings relating thereto (collectively, the “Chapter 11 Cases”);

WHEREAS, on the Effective Date, as defined in the Plan (the “Effective Date”),
the Bankruptcy Court has entered or is expected to enter an order approving the
restructuring of the Debtors pursuant to a confirmed and effective Chapter 11
plan of reorganization (the “Plan”);

WHEREAS, pursuant to the Plan and on or about the Effective Date, among other
things, (i) CEOC will, and will cause its Subsidiaries to, transfer the Debtors’
real estate assets (the “PropCo Assets”) to the REIT and the REIT Subsidiaries
in exchange for (a) 100% of REIT Common Stock, (b) 100% of REIT Series A
Preferred Stock, (c) the PropCo First Lien Term Loan, (d) the PropCo First Lien
Notes, and (e) cash proceeds from the issuance of the CPLV Market Debt (the
“Contribution”) and (ii) immediately following the Contribution, CEOC will
distribute (A) all of the consideration received as part of the Contribution,
including, for the avoidance of doubt, 100% of the REIT Common Stock and 100% of
the REIT Series A Preferred Stock and (B) the other consideration described in
the Plan to certain holders of CEOC debt (the “Distribution”);

WHEREAS, it is intended that, for U.S. federal income tax purposes, the
Contribution and Distribution in conjunction with certain other transactions
consummated in connection therewith pursuant to the Plan qualify as a tax-free
“reorganization” within the meaning of Sections 368(a)(1)(G), 355 and 356 of the
Code (the “Intended Tax-Free Treatment”);

WHEREAS, it is intended that the REIT will (i) elect to be treated as a real
estate investment trust under Sections 856-860 of the Code effective either for
the taxable year (a) beginning the day after the Effective Date and ending on
December 31 of that calendar year or (b) beginning on January 1 of the calendar
year following the calendar year of the Effective Date and ending on December 31
of that year (the “REIT Election”) and (ii) qualify as a real estate investment
trust under Sections 856-860 of the Code for all taxable years after the REIT
Election (“the “REIT Treatment” and together with the Intended Tax-Free
Treatment, the “Intended Tax Treatment”);



--------------------------------------------------------------------------------

WHEREAS, the Parties wish to (i) provide for the payment of Taxes and
entitlement to refunds thereof, (ii) allocate responsibility for, and
cooperation in, the filing and defense of Tax Returns and Tax Proceedings,
(iii) set forth certain covenants and indemnities relating to the preservation
of the Intended Tax Treatment and (iv) provide for certain other matters
relating to Taxes;

WHEREAS, this Agreement is subject to the approval of this Agreement by the
Bankruptcy Court and will be effective only upon approval of the Bankruptcy
Court and only in connection with the consummation of the confirmed Plan to be
entered in the Chapter 11 Cases.

NOW, THEREFORE, in consideration of these premises, and of the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

Definitions

Section 1.01 General. As used in this Agreement, the following terms shall have
the following meanings.

“Accounting Firm” has the meaning set forth in Section 8.02.

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with, such
Person; provided that, notwithstanding the foregoing, Affiliates of CEOC and CEC
shall be deemed to exclude the REIT and all Subsidiaries thereof following the
Distribution.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“CEC” has the meaning set forth in the preamble to this Agreement.

“CEC Entity” means CEC and any Subsidiary of CEC immediately after the
Distribution, including, for the avoidance of doubt, CEOC and any Reorganized
CEOC Entity.

“CEC Affiliated Group” means the affiliated group (as that term is defined in
Section 1504 of the Code and the Treasury Regulations thereunder) and any
consolidated, combined, aggregate or unitary group under state or local law, of
which CEC is or was the common parent.

“CEOC” has the meaning set forth in the preamble to this Agreement.

“CEOC Business” means the businesses and operations conducted by any CEOC Entity
that are not included in the REIT Business.

 

4



--------------------------------------------------------------------------------

“CEOC Taxes” means, without duplication, (i) any Taxes of the CEC Affiliated
Group or of any entities that are, were or whose predecessors were members of
the CEC Affiliated Group (or are or were partnerships or disregarded entities
for U.S. income tax purposes to the extent attributable to such a member or
members) that are not specifically included within the definition of REIT Taxes,
including, without limitation or duplication, (a) Taxes attributable to any CEOC
Business or any business retained by CEOC or any Reorganized CEOC Entity,
(b) Taxes of the CEC Affiliated Group, including any such Taxes asserted or
assessed against any REIT Entity under Treasury Regulation § 1.1502-6 (or any
analogous provision of state or local law), (c) any Income Taxes attributable to
a Tax-Free Transaction Failure (except as described in the definition of REIT
Taxes), (ii) any Taxes attributable to a REIT Failure principally as a result of
a CEC Entity taking any action (or refraining from taking any action) on or
prior to the Distribution that is inconsistent with the facts presented and the
representations made prior to the Effective Date in the Tax Materials or that
could reasonably be expected to cause a REIT Failure, (iii) any Taxes for
periods (or portions thereof) ending on or before the Effective Date, (iv) any
Taxes imposed on a REIT Entity principally as a result of a REIT Failure as of
the Effective Date, whether determined on or after the Effective Date (except as
specifically included in the definition of REIT Taxes), and (v) fifty percent of
any Transfer Taxes; provided, however that (a) any Taxes described in clauses
(ii) or (iv) above shall be limited to the period from the Effective Date to the
date that is twelve (12) months from the clause (ii) REIT Failure Determination
Date or the clause (iv) REIT Failure Determination Date, respectively, in each
case, assuming an interim closing of the books on the date that is twelve
(12) months from the clause (ii) REIT Failure Determination Date or the clause
(iv) REIT Failure Determination Date, respectively and (b) any Taxes described
in clause (ii) above, in which the clause (ii) REIT Failure Determination Date
is described in clauses (a) or (b) of the definition thereof, shall be limited
to the sum of (x) the amount of Taxes in the settlement proposed by the CEC
Entities that results in the occurrence of the clause (ii) REIT Failure
Determination Date plus (y) to the extent the amount of Taxes described in
(x) does not relate to the full period described in clause (a) of this proviso,
the Taxes for the portion of the period described in clause (a) of this proviso
that is not covered by the proposed settlement. For the avoidance of doubt, CEOC
Taxes shall not include any Taxes imposed on the REIT as a result of the REIT’s
failure to meet the requirements of Section 857(a)(2)(B) of the Code.

“clause (ii) REIT Failure Determination Date” means, the earlier of (a) during
an IRS administrative appeals process with respect to a potential REIT Failure,
the date on which the IRS agrees to a settlement proposed by the CEC Entities
(but that the REIT Entities do not accept) that would not reasonably be expected
to materially adversely affect the Tax position of any REIT Entity that is not
compensated for by the resulting indemnification payment by the CEOC Entities
hereunder, (b) at any time after an IRS administrative appeals process with
respect to a potential REIT Failure, the date on which the IRS agrees to a
settlement proposed by the CEC Entities (but that the REIT Entities do not
accept) and (c) the date on which a court or Taxing Authority issues a final
determination of a REIT Failure in the form of a final decision, judgment,
decree or other order that can no longer be appealed.

“clause (iv) REIT Failure Determination Date” means, the date on which (a) a
change in, or interpretation of, any application of law that would reasonably be
expected to cause a REIT Failure is publicly announced or becomes effective,
whichever is later, or (b) a Taxing Authority issues a notice of proposed
adjustment that if finalized in its proposed form would result in a REIT
Failure.

 

5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Contribution” has the meaning set forth in the preamble to this Agreement.

“Covered Transaction” means the Contribution and Distribution and the other
transactions incident thereto consummated pursuant to the Plan.

“Due Date” means (i) with respect to a Tax Return, the date (taking into account
all applicable extensions) on which such Tax Return is required to be filed
under applicable law and (ii) with respect to a payment of Taxes, the date on
which such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (i) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed, (ii) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the laws of other jurisdictions, which resolves the entire Tax
liability for any taxable period, (iii) any allowance of a Refund in respect of
an overpayment of Tax, but only after the expiration of all periods during which
such refund or credit may be recovered by the jurisdiction imposing the Tax, or
(iv) any other final resolution, including by reason of the expiration of the
applicable statute of limitations.

“Income Tax Return” means any Tax Return on which Income Taxes are reflected or
reported.

“Income Taxes” means any Taxes in whole or in part based upon, measured by, or
calculated with respect to net income or profits, net worth or net receipts
(including, but not limited to, any capital gains, franchise Tax, doing business
Tax, minimum Tax or any Tax on items of Tax preference, but not including sales,
use, real or personal property, or transfer or similar Taxes).

“Indemnified Party” means, with respect to a matter, a Person that is entitled
to seek indemnification under this Agreement with respect to such matter.

“Indemnifying Party” means, with respect to a matter, a Person that is obligated
to provide indemnification under this Agreement with respect to such matter.

“Intended Tax-Free Treatment” has the meaning set forth in the recitals to this
Agreement.

“Intended Tax Treatment” has the meaning set forth in the recitals to this
Agreement.

 

6



--------------------------------------------------------------------------------

“Intended Tax Treatment Failure” means (i) a Tax-Free Transaction Failure or
(ii) a REIT Failure.

“IRS” means the U.S. Internal Revenue Service or any successor thereto,
including, but not limited to its agents, representatives, and attorneys acting
in their official capacity.

“IRS Ruling” means the U.S. federal income Tax ruling, and any amendments or
supplements thereto, issued to CEC by the IRS in connection with the Covered
Transactions and the REIT Election.

“IRS Ruling Request” means any letter (or other document) filed by CEC with the
IRS in connection with the IRS Ruling, and any amendment or supplement thereto.

“Non-Income Tax Return” means any Tax Return relating to Non-Income Taxes.

“Non-Income Taxes” means any Taxes other than Income Taxes.

“Notified Action” has the meaning set forth in Section 6.01(c).

“Opinion” means an opinion received by CEC or CEOC with respect to certain Tax
aspects of the Covered Transactions and an opinion received by the REIT with
respect to the REIT Election.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Person” or “person” means a natural person, corporation, company, joint
venture, individual business trust, trust association, partnership, limited
partnership, limited liability company, association, unincorporated organization
or other entity, including a Governmental Authority.

“Plan” has the meaning set forth in the recitals to this Agreement.

“Post-Distribution Period” means any taxable period (or portion thereof)
beginning after the Effective Date, including for the avoidance of doubt, the
portion of any Straddle Period after the Effective Date.

“Pre-Distribution Period” means any taxable period (or portion thereof) ending
on or before the Effective Date, including for the avoidance of doubt, the
portion of any Straddle Period ending at the end of the day on the Effective
Date.

Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes.

“REIT” has the meaning set forth in the preamble to this Agreement.

“REIT Business” means the business of owning or leasing the PropCo Assets and
owning and operating Subsidiaries of the REIT.

 

7



--------------------------------------------------------------------------------

“REIT Election” has the meaning set forth in the preamble to this Agreement.

“REIT Entity” means the REIT and any entity that is a Subsidiary of the REIT
following the Distribution, including, for the avoidance of doubt, PropCo and
any Subsidiary of PropCo.

“REIT Failure” means the failure of the REIT to qualify for REIT Treatment.

“REIT Taxes” means, without duplication, (i) any Income Taxes imposed on the CEC
Affiliated Group attributable principally to a Tax-Free Transaction Failure as a
result of a breach of one or more covenants in Section 2.06 or Article VI, in
each case, by a REIT Entity following the Distribution, (ii) any Taxes imposed
on a REIT Entity or CEC Entity as a result of a Notified Action taken by the
REIT, (iii) any Taxes of a REIT Entity with respect to Post-Distribution Periods
(other than solely as a result of being included in the CEC Affiliated Group or
as specifically included within clause (ii) or (iv) of the definition of CEOC
Taxes), (iv) any Taxes imposed on a REIT Entity principally as a result of a
REIT Entity taking (or refraining from taking) any action that could reasonably
be expected to cause a REIT Failure other than an action provided for under, or
contemplated by, the Plan or any related transaction documents or the facts
presented and representations made prior to the Effective Date in the Tax
Materials and (v) fifty percent (50%) of any Transfer Taxes.

“REIT Treatment” has the meaning set forth in the preamble to this Agreement.

“Reorganized CEOC Entity” means CEOC and any entity that is a Subsidiary of CEOC
immediately after the Distribution.

“Restriction Period” has the meaning set forth in Section 6.01(b).

“Subsidiary” means with respect to any Person, any other Person of which at
least a majority of the securities or other ownership interests having by their
terms ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions is directly or indirectly owned or
controlled by such Person and/or by one or more of its Subsidiaries (provided
that, notwithstanding the foregoing, the Subsidiaries of CEC and CEOC shall be
deemed to exclude the REIT and PropCo and each of their respective
Subsidiaries.)

“Straddle Period” means any taxable period that begins on or before and ends
after the Effective Date.

“Tax” means (i) any and all United States federal, state, local and non-U.S.
taxes, including income, alternative or add-on minimum, gross receipts, profits,
lease, service, service use, wage, employment, workers compensation, business
occupation, environmental, estimated, excise, sales, use, transfer, license,
payroll, franchise, severance, stamp, occupation, windfall profits, withholding,
social security, unemployment, disability, ad valorem, capital stock, paid in
capital, recording, registration, property, real property gains, value added,
business license, custom duties and other taxes, escheat liability, charges,
fees, levies, imposts, duties or assessments of any kind whatsoever, imposed or
required to be withheld by any Taxing Authority, including any interest,
additions to Tax or penalties applicable or related thereto, (ii) any liability
for the Taxes of any Person under Treasury Regulation Section 1.1502-6 (or
similar provision of state or local law), and (iii) any liability for the
payment of any amount of a type described in clause (i) or clause (ii) as a
result of any obligation to indemnify or otherwise assume or succeed to the
liability of any other Person.

 

8



--------------------------------------------------------------------------------

“Tax Attributes” means net operating losses, capital losses, investment tax
credit carryovers, earnings and profits, foreign tax credit carryovers, overall
foreign losses, previously taxed income, separate limitation losses and any
other losses, deductions, credits or other comparable items that could reduce a
Tax liability for a past or future taxable period.

“Tax Cost” means any increase in Tax payments actually required to be made to a
Taxing Authority (or any reduction in any Refund otherwise receivable from any
Taxing Authority), including any increase in Tax payments (or reduction in any
Refund) that actually results from a reduction in Tax Attributes (computed on a
“with or without” basis consistent with the principles of Section 3.03(b).

“Tax-Free Transaction Failure” means the failure of any applicable Covered
Transaction to qualify for the Intended Tax-Free Treatment.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases, decreases or otherwise impacts Taxes
paid or payable.

“Tax Materials” means (i) the IRS Ruling, (ii) an Opinion, (iii) the IRS Ruling
Request, (iv) any representation letter from CEC, CEOC or the REIT supporting an
Opinion and (v) any other materials delivered or deliverable by CEC, CEOC or the
REIT in connection with the rendering of an Opinion or the issuance by the IRS
of the IRS Ruling; provided, however, Tax Materials shall not include the Master
Lease Agreements.

“Tax Matter” has the meaning set forth in Section 7.01.

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) supplied
to, or filed with or required to be supplied to, or filed with, a Taxing
Authority in connection with the payment, determination, assessment or
collection of any Tax or the administration of any laws relating to any Tax and
any amended Tax return or claim for Refund.

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

“Transfer Taxes” means any U.S. federal, state or local stamp, sales, use, gross
receipts, value added, goods and services, harmonized sales, land transfer or
other transfer Taxes imposed in connection with, or that are otherwise related
to the transactions effected pursuant to the Plan provided, however, that
Transfer Taxes shall not include (i) any income or franchise Taxes payable in
connection with such transactions or (ii) Taxes in lieu of any such income or
franchise Taxes.

 

9



--------------------------------------------------------------------------------

“Treasury Regulations” means the proposed, final and temporary income Tax
regulations promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law or accounting firm, which firm is
reasonably acceptable to CEC and the REIT, to the effect that a transaction will
not affect the Intended Tax-Free Treatment. CEC and the REIT acknowledge that
Kirkland & Ellis LLP, Paul, Weiss, Rifkind, Wharton & Garrison LLP, Kramer Levin
Naftalis and Frankel LLP, Stroock & Stroock & Lavan LLP and
PricewaterhouseCoopers LLP are each reasonably acceptable to CEC and the REIT.

Section 1.02 Construction. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The table of contents to this Agreement,
and the Article and Section headings contained in this Agreement, are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
term “or” is not exclusive. All terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined herein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. Unless otherwise specified, any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes, and including all attachments thereto and
instruments incorporated therein. References to a person are also to its
permitted successors and assigns.

Section 1.03 References to Time. All references in this Agreement to times of
the day shall be to New York City time.

ARTICLE II

Preparation, Filing and Payment of Taxes Shown Due on Tax Returns

Section 2.01 Tax Returns.

(a) Tax Returns Required to be Filed by CEC. CEC shall prepare and file (or
cause to be prepared and filed) each Tax Return required to be filed by a
Reorganized CEOC Entity and shall pay, or cause such Reorganized CEOC Entity to
pay, as applicable, all Taxes shown to be due and payable on each such Tax
Return; provided that the REIT shall, in accordance with Section 2.04, reimburse
CEC or the relevant Reorganized CEOC Entity for any such Taxes that are REIT
Taxes.

 

10



--------------------------------------------------------------------------------

(b) REIT Entity Tax Returns. Except as otherwise provided in this Section 2.01,
the REIT or the applicable REIT Entity shall prepare and file (or cause to be
prepared and filed) each Tax Return required to be filed by a REIT Entity after
the Effective Date and shall pay, or cause be paid, all Taxes shown to be due
and payable on such Tax Return; provided that CEC shall, in accordance with
Section 2.04, reimburse the REIT or the applicable REIT Entity for any such
Taxes that are CEOC Taxes.

Section 2.02 Tax Return Procedures.

(a) Manner of Tax Return Preparation. Unless otherwise required by a Taxing
Authority or by applicable law, the Parties shall prepare and file all Tax
Returns, and take all other actions, in a manner consistent with this Agreement,
the Tax Materials, the Plan and past practice (provided that new elections may
be made if such elections were not previously available). All Tax Returns shall
be filed on a timely basis (taking into account applicable extensions) by the
Party responsible for filing such Tax Returns under this Agreement.

(b) REIT Right to Review. CEC shall provide a draft of, the portion (if any) of
any Tax Return described in Section 2.01(a) that relates to REIT Taxes or would
reasonably be expected to materially affect the Tax position of the REIT or any
REIT Entity for any Post-Distribution Period to the REIT for its review and
comment at least thirty (30) days prior to the Due Date for such Tax Return or,
in the case of any such Tax Return filed on a monthly basis or property Tax
Return, at least five (5) days prior to the Due Date for such Tax Return. In the
event that none of this Agreement, the Tax Materials, the Plan or past practice
is applicable to a particular item or matter, CEC shall prepare the draft Tax
Return with respect to the reporting of such item or matter in good faith in
consultation with the REIT. The Parties shall negotiate in good faith to resolve
all disputed issues. Any disputes that the Parties are unable to resolve shall
be resolved by the Accounting Firm pursuant to Section 8.02. In the event that
any dispute is not resolved (whether pursuant to good faith negotiations among
the Parties or by the Accounting Firm) prior to the Due Date for the filing of
any Tax Return, such Tax Return shall be timely filed as prepared by CEC and
such Tax Return shall be amended as necessary to reflect the resolution of such
dispute in a manner consistent with such resolution. For the avoidance of doubt,
CEC shall be responsible for any interest, penalties or additions to Tax
resulting from the late filing of any Tax Return described in Section 2.01(a),
except to the extent that such late filing is caused by the failure of any REIT
Entity to timely provide relevant and accurate information necessary for the
preparation and filing of such Tax Return.

(c) CEC Right to Review. The REIT shall provide a draft of the portion (if any)
of any Tax Return described in Section 2.01(b) that includes CEOC Taxes or would
reasonably be expected to materially affect the Tax position of any Reorganized
CEOC Entity to CEC for its review and comment at least thirty (30) days prior to
the Due Date for such Tax Return, or in the case of any such Tax Return filed on
a monthly basis or property Tax Return, at least five (5) days prior to the Due
Date for such Tax Return. In the event that that none of this Agreement, the Tax
Materials, the Plan or past practice is applicable to a particular item or
matter, the REIT shall prepare the draft Tax Return with respect to the
reporting of such item or

 

11



--------------------------------------------------------------------------------

matter in good faith in consultation with CEC. The Parties shall negotiate in
good faith to resolve all disputed issues. Any disputes that the Parties are
unable to resolve shall be resolved by the Accounting Firm pursuant to
Section 8.02. In the event that any dispute is not resolved (whether pursuant to
good faith negotiations among the Parties or by the Accounting Firm) prior to
the Due Date for the filing of any Tax Return, such Tax Return shall be timely
filed as prepared by the REIT and such Tax Return shall be amended as necessary
to reflect the resolution of such dispute in a manner consistent with such
resolution. For the avoidance of doubt, the REIT shall be responsible for any
interest, penalties or additions to Tax resulting from the late filing of any
Tax Return described in Section 2.01(b) except to the extent that such late
filing is caused by the failure of any CEC Entity to timely provide relevant and
accurate information necessary for the preparation and filing of such Tax
Return.

(d) Tax Reporting. Unless otherwise required by law, CEC, CEOC and the REIT, as
applicable, shall file or shall cause to be filed the appropriate information
and statements, as required by Treasury Regulations Sections 1.355-5(a) and
1.368-3, with the IRS, and shall retain the appropriate information relating to
the Contribution and Distribution as described in Treasury Regulations Sections
1.355-5(d) and 1.368-3(d).

Section 2.03 Straddle Period Tax Allocation. To the extent permitted by law, CEC
and the REIT shall elect to close the taxable year of each REIT Entity as of the
close of the Effective Date. In the case of any Straddle Period, the amount of
Income Taxes attributable to the portion of the Straddle Period ending on, or
beginning after, the Effective Date shall be made by means of an actual closing
of the books and records of such REIT Entity as of the close of the Effective
Date; provided that in the case of Non-Income Taxes that are periodic Taxes
(e.g., property Taxes) and exemptions, allowances, and deductions that are
calculated on an annual basis (such as depreciation deductions), such Taxes,
exemptions, allowances, and deductions shall be allocated between the portion of
the Straddle Period ending at the end of the Effective Date and the portion
beginning after the Effective Date based upon the ratio of (x) the number of
days in the relevant portion of the Straddle Period to (y) the number of days in
the entire Straddle Period.

Section 2.04 Timing of Payments. Any reimbursement of Taxes under Section 2.01
shall be made upon the later of (a) two (2) business days before the Due Date of
such Taxes and (b) ten (10) days after the party required to make such
reimbursement has received request therefor from the party entitled to such
reimbursement. For the avoidance of doubt, a party may request reimbursement of
Taxes prior to the time such Taxes were paid, and such request may represent a
reasonable estimate (provided that the amount of reimbursement shall be based on
the actual Tax liability and not on such reasonable estimate).

Section 2.05 Expenses. Except as provided in Section 8.02 in respect of the
Accounting Firm, each Party shall bear its own expenses incurred in connection
with this Article II.

Section 2.06 No Extraordinary Actions on the Distribution Date. Except as
expressly contemplated by this Agreement or the Plan, the REIT shall not, and
shall not permit any REIT Entity to, on the Effective Date after the
Distribution, take any action outside of the ordinary course of business;
provided, however, that this provision shall not apply to any actions or
transactions that are deemed to occur solely for income tax purposes on the
Effective Date after the Distribution as a result of transactions contemplated
in the Agreement or the Plan.

 

12



--------------------------------------------------------------------------------

Section 2.07 Amended Tax Returns. Any amendment of any Tax Return described in
Section 2.01 shall be subject to the same procedures required for the
preparation and review of such type of Tax Return, and payment of reimbursement
for any additional Taxes shown on such Tax Return, pursuant to Section 2.01,
Section 2.02 and Section 2.04 .

Section 2.08 Tax Materials. On the Effective Date, CEC and CEOC, as applicable,
shall provide copies of all Tax Materials in their possession to the REIT.
Following the Effective Date, CEC and CEOC, as applicable, shall provide drafts
of any Tax Materials that are prepared after the Effective Date to the REIT for
its review and comment a commercially reasonable period of time, but in no event
less than 15 days, prior to submission to the IRS or execution of such Tax
Materials, as applicable. The Parties shall negotiate in good faith to resolve
all disputed issues.

ARTICLE III

Indemnification

Section 3.01 Indemnification by CEC and CEOC. CEC and CEOC shall pay (or cause
to be paid), and shall jointly and severally indemnify and hold each REIT Entity
harmless from and against, without duplication, all CEOC Taxes.

Section 3.02 Indemnification by the REIT. The REIT Parties shall pay (or cause
to be paid), and shall indemnify and hold each CEC Entity harmless from and
against, without duplication, all REIT Taxes, provided, however, that (i) PropCo
shall have no indemnification obligation with respect to REIT Taxes attributable
to CPLV PropCo and (ii) CPLV PropCo’s indemnification obligation hereunder is
limited exclusively to REIT Taxes attributable to CPLV PropCo.

Section 3.03 Adjustments to Payments.

(a) Any indemnity payment pursuant to this Agreement shall be increased to
include (i) all reasonable documented accounting, legal and other professional
fees and court costs incurred by the indemnified Party in connection with such
indemnity payment and (ii) any Tax Cost resulting from the receipt of (or
entitlement to) such indemnity payment, which Tax Cost would not have arisen or
been allowable but for such indemnified liability. For purposes hereof, any Tax
Cost actually realized by the Indemnified Party (or its Affiliates) shall be
determined using a “with and without” methodology (treating any deductions or
amortization attributable to such indemnified liability as the last items
claimed for any taxable year, including after the utilization of any otherwise
available net operating loss carryforwards). Any indemnity payment will
initially be made without regard to this Section 3.03(a), and an adjusting
payment will be made to reflect any applicable Tax Cost within 30 days after the
Indemnified Party (or its Affiliates) actually realizes such Tax Cost by way of
reduction in a Refund or an increase in Taxes reported on a filed Tax Return.

 

13



--------------------------------------------------------------------------------

(b) Any indemnity payment under this Agreement shall be decreased to take into
account an amount equal to the Tax benefit actually realized by the Indemnified
Party (or its Affiliates) arising from the incurrence or payment of the relevant
indemnified item, which Tax benefit would not have arisen or been allowable but
for such indemnified liability. For purposes hereof, any Tax benefit actually
realized by the Indemnified Party (or its Affiliates) shall be determined using
a “with and without” methodology (treating any deductions or amortization
attributable to such indemnified liability as the last items claimed for any
taxable year, including after the utilization of any otherwise available net
operating loss carryforwards). Any indemnity payment will initially be made
without regard to this Section 3.03(b), and an adjusting payment by the
Indemnifying Party will be made to reflect any applicable Tax benefit within 30
days after the Indemnified Party (or its Affiliates) actually realizes such Tax
benefit by way of a Refund or a decrease in Taxes reported on a filed Tax
Return.

Section 3.04 Timing of Indemnification Payments. Except as otherwise provided in
Article II, payments in respect of any liabilities for which an Indemnified
Party is entitled to indemnification pursuant to this Article III shall be paid
by the Indemnifying Party to the Indemnified Party within ten (10) days after
receipt of written request therefor by the Indemnified Party, including
reasonably satisfactory documentation setting forth the basis for, and
calculation of, the amount of such indemnification payment, provided that,
(i) if the Indemnified Party is required to pay Taxes to a Taxing Authority
pursuant to a Final Determination, the Indemnifying Party shall not be required
to pay an indemnification payment in respect of such Taxes to the Indemnified
Party earlier than two (2) days before the Indemnified Party is required to pay
such Taxes to such Taxing Authority pursuant to such Final Determination and
(ii) if the Indemnifying Party consents, pursuant to Section 5.02, to the
payment by the Indemnified Party of any Taxes to a Taxing Authority prior to a
Final Determination, the Indemnifying Party shall not be required to pay an
indemnification payment in respect of such Taxes to the Indemnified Party
earlier than two (2) days before the Indemnified Party pays such Taxes to such
Taxing Authority.

Section 3.05 Exclusive Remedy. Anything to the contrary in this Agreement
notwithstanding, CEC, CEOC and the REIT Parties hereby agree that the sole and
exclusive monetary remedy of a party for any breach or inaccuracy of any
representation, warranty, covenant or agreement contained in Article VI of this
Agreement shall be the indemnification rights set forth in this Article III.

ARTICLE IV

Refunds, Carrybacks, Timing Difference and Tax Attributes

Section 4.01 Refunds.

(a) CEOC shall be entitled to all Refunds of Taxes for which CEC and CEOC are
responsible pursuant to Article II or Article III, and the REIT shall be
entitled to all Refunds of Taxes for which the REIT Parties are responsible
pursuant to Article II or Article III . A Party receiving a Refund to which the
other Party is entitled pursuant to this Agreement shall pay the amount to which
such other Party is entitled (less any tax or other reasonable out-of-pocket
costs incurred by the first Party in receiving such Refund) within ten (10) days
after the receipt of the Refund.

 

14



--------------------------------------------------------------------------------

(b) To the extent that the amount of any Refund under this Section 4.01 is later
reduced by a Taxing Authority or in a Tax Proceeding, such reduction shall be
allocated to the Party to which such Refund was allocated pursuant to this
Section 4.01 and an appropriate adjusting payment shall be made within ten
(10) days after such reduction.

Section 4.02 Timing Differences. If pursuant to a Final Determination any Tax
Attribute is made allowable to a REIT Entity as a result of an adjustment to any
Taxes for which CEC or CEOC is responsible hereunder and such Tax Attribute
would not have arisen or been allowable but for such adjustment, or if pursuant
to a Final Determination any Tax Attribute is made allowable to a CEC Entity as
a result of an adjustment to any Taxes for which the REIT is responsible
hereunder and such Tax Attribute would not have arisen or been allowable but for
such adjustment, the REIT, on the one hand, or CEC or CEOC, on the other hand,
as the case may be, shall make a payment to either CEC, CEOC or the REIT, as
appropriate, within thirty (30) days after such Party (or its Affiliates)
actually realizes a Tax benefit by way of a Refund or a decrease in Taxes
reported on a filed Tax Return that is attributable to such Tax Attribute,
determined using a “with and without” methodology (treating any deductions or
amortization attributable to such Tax Attributes as the last items claimed for
any taxable year, including after the utilization of any available net operating
loss carryforwards), in an amount equal to the lesser of (i) the increase in
Taxes (including increases in Taxes as a result of any reductions in Tax
Attributes) resulting from such adjustment or (ii) such Tax benefit resulting
from such Final Determination. In the event of any overlap between Section 3.03
and this Section 4.02, this Section 4.02 shall apply and Section 3.03 shall not
apply.

ARTICLE V

Tax Proceedings

Section 5.01 Notification of Tax Proceedings. Within ten (10) days after an
Indemnified Party becomes aware of the commencement of a Tax Proceeding that may
give rise to Taxes for which an Indemnifying Party is responsible pursuant to
Article III, such Indemnified Party shall notify the Indemnifying Party in
writing of such Tax Proceeding, and thereafter shall promptly forward or make
available to the Indemnifying Party copies of notices and communications
relating to such Tax Proceeding. The failure of the Indemnified Party to notify
the Indemnifying Party in writing of the commencement of any such Tax Proceeding
within such ten (10) day period or promptly forward any further notices or
communications shall not relieve the Indemnifying Party of any obligation which
it may have to the Indemnified Party under this Agreement except to the extent
(and only to the extent) that the Indemnifying Party is actually materially
prejudiced by such failure.

Section 5.02 Tax Proceeding Procedures.

(a) CEC. CEC shall be entitled to contest, compromise and settle any adjustment
that is proposed, asserted or assessed pursuant to any Tax Proceeding with
respect to any Tax Return it is responsible for preparing pursuant to Article
II, provided that to the extent

 

15



--------------------------------------------------------------------------------

that such Tax Proceeding relates to REIT Taxes or would reasonably be expected
to materially adversely affect the Tax position of any REIT Entity for any
Post-Distribution Period, CEC shall (i) keep the REIT informed in a timely
manner of the material actions proposed to be taken by CEC with respect to such
Tax Proceeding, (ii) permit the REIT at its own expense to participate in the
aspects of such Tax Proceeding that relate to REIT Taxes and (iii) not settle
any aspect of such Tax Proceeding that relates to REIT Taxes, or pay any REIT
Taxes, without the prior written consent of the REIT, which shall not be
unreasonably withheld, delayed or conditioned and provided further that the
REIT’s rights and CEC’s obligations set forth above shall not apply if and to
the extent that CEC elects in writing to forgo its right to indemnification in
respect of the REIT Taxes that are the subject of such Tax Proceeding.

(b) The REIT. The REIT shall be entitled to contest, compromise and settle any
adjustment that is proposed, asserted or assessed pursuant to any Tax Proceeding
with respect to any Tax Return it is responsible for preparing pursuant to
Article II, provided that to the extent that such Tax Proceeding relates to CEOC
Taxes or would reasonably be expected to materially adversely affect the Tax
position of any CEC Entity, the REIT shall (i) keep CEC informed in a timely
manner of the material actions proposed to be taken by the REIT with respect to
such Tax Proceeding, (ii) permit CEC to participate in the aspects of such Tax
Proceeding that relate to CEOC Taxes and (iii) not settle any aspect of such Tax
Proceeding that relates to CEOC Taxes, or pay any CEOC Taxes, without the prior
written consent of CEC, which shall not be unreasonably withheld, delayed or
conditioned and provided further that the rights of CEC and obligations of the
REIT set forth above shall not apply if and to the extent that the REIT elects
in writing to forgo its right to indemnification in respect of the CEOC Taxes
that are the subject of such Tax Proceeding.

ARTICLE VI

Intended Tax Treatment

Section 6.01 Restrictions Relating to the Distribution.

(a) General. Following the Distribution, (i) each of CEC and CEOC will not (and
will cause each CEC Entity not to) take any action (or refrain from taking any
action) which (x) is inconsistent with the facts presented and the
representations made prior to the Effective Date in the Tax Materials or
(y) could reasonably be expected to cause any Tax-Free Transaction Failure; and
(ii) the REIT will not (and will cause each REIT Entity not to) take any action
(or refrain from taking any action) which (x) is inconsistent with the facts
presented and the representations made prior to the Effective Date in the Tax
Materials or (y) could reasonably be expected to cause any Tax-Free Transaction
Failure.

(b) Restrictions. Following the Distribution and prior to the first day
following the second anniversary of the Distribution (the “Restriction Period”),
CEC, CEOC, the REIT and each REIT Entity shall, and except with respect to
clause (iii) of this Section 6.01(b) shall cause each of its wholly-owned
Subsidiaries set forth on Exhibit A to: (i) continue the active conduct of each
trade or business (for purposes of Section 355(b) of the Code and the Treasury
Regulations thereunder) that it was engaged in immediately prior to the
Distribution (taking into account Section 355(b)(3) of the Code), (ii) continue
to hold sufficient assets to

 

16



--------------------------------------------------------------------------------

satisfy the continuity of business enterprise requirements under Section 1.355-3
and 1.368-1(d) of the Treasury Regulations, (iii) not dissolve or liquidate or
take any action that is a liquidation for federal income tax purposes, (iv) not
merge or consolidate with any other Person with such other Person surviving the
merger or consolidation in a transaction that does not qualify as a
reorganization under Section 368(a) of the Code and (v) not redeem or otherwise
repurchase (directly or indirectly through an Affiliate) any of its equity other
than pursuant to open market stock repurchase programs meeting the requirements
of Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to the
amendment of such Revenue Procedure by Revenue Procedure 2003-48).

(c) Certain Exceptions. Notwithstanding the restrictions imposed by
Section 6.01(b), during the Restriction Period, CEC, CEOC and the REIT may
proceed with any of the actions or transactions described therein, if (i) CEC
shall have received a supplemental private letter ruling from the IRS in form
and substance reasonably satisfactory to CEC and the REIT to the effect that
such action or transaction will not affect the Intended Tax-Free Treatment of
any applicable transaction or (ii) in the event the Parties mutually agree not
to pursue such supplemental private letter ruling or if such action or
transaction is covered by an area in which the IRS will not issue private letter
rulings, an Unqualified Tax Opinion is obtained by CEC or the REIT in form and
substance reasonably satisfactory to CEC and the REIT at least thirty (30) days
prior to effecting such action or transaction. If the REIT notifies CEC that it
desires to take one of the actions described in Section 6.01(b) (a “Notified
Action”), CEC and the REIT shall use commercially reasonable efforts and shall
cooperate in obtaining a supplemental private letter ruling from the IRS or an
Unqualified Tax Opinion for the purpose of permitting CEC, CEOC or the REIT to
take the Notified Action.

(d) Tax Reporting. Each of CEC, CEOC and the REIT covenants and agrees that it
will not take, and will cause its respective Affiliates to refrain from taking,
any position on any Tax Return that is inconsistent with the Intended Tax
Treatment unless otherwise required by a Final Determination.

ARTICLE VII

Cooperation

Section 7.01 General Cooperation. The Parties shall each cooperate fully (and
each shall cause its respective Subsidiaries to cooperate fully) with all
reasonable requests in writing or via e-mail from another Party hereto, or from
an agent, representative or advisor to such Party, in connection with the
preparation and filing of Tax Returns, claims for Refunds, Tax Proceedings, and
calculations of amounts required to be paid pursuant to this Agreement, in each
case, related or attributable to or arising in connection with Taxes of any of
the Parties or their respective Subsidiaries covered by this Agreement and the
establishment of any reserve required in connection with any financial reporting
(a “Tax Matter”). Such cooperation shall include the provision of any
information reasonably necessary or helpful in connection with a Tax Matter and
shall include, without limitation, at each Party’s own cost:

(i) the provision, in hard copy and electronic forms, of any Tax Returns of the
Parties and their respective Subsidiaries, books, records (including information
regarding ownership and Tax basis of property), documentation and other
information relating to such Tax Returns, including accompanying schedules,
related work papers, and documents relating to rulings or other determinations
by Taxing Authorities;

 

17



--------------------------------------------------------------------------------

(ii) the execution of any document (including any power of attorney) reasonably
requested by another Party in connection with any Tax Proceedings of any of the
Parties or their respective Subsidiaries, or the filing of a Tax Return or a
Refund claim of the Parties or any of their respective Subsidiaries; and

(iii) the use of the Party’s commercially reasonable efforts to obtain any
documentation in connection with a Tax Matter.

Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters in a manner that does not interfere with the ordinary business
operations of such Party.

Section 7.02 Retention of Records. CEC, CEOC and the REIT shall retain or cause
to be retained all Tax Returns, schedules and work papers, and all material
records or other documents relating thereto in their possession, including all
such electronic records, and shall maintain all hardware necessary to retrieve
such electronic records, in all cases until sixty (60) days after the expiration
of the applicable statute of limitations (including any waivers or extensions
thereof to the extent the other party provides notification thereof, if such
waivers or extensions are made by the other party) of the taxable periods to
which such Tax Returns and other documents relate or until the expiration of any
additional period that any Party reasonably requests, in writing, with respect
to specific material records and documents. A Party intending to destroy any
material records or documents shall provide the other Party with reasonable
advance notice and the opportunity to copy or take possession of such records
and documents. The Parties hereto will notify each other in writing of any
waivers or extensions of the applicable statute of limitations that may affect
the period for which the foregoing records or other documents must be retained.

ARTICLE VIII

Miscellaneous

Section 8.01 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction. The Bankruptcy Court shall have non-exclusive
jurisdiction of all matters arising out of or in connection with this Agreement
to the extent provided by 28 U.S.C. § 1334.

Section 8.02 Dispute Resolution. In the event of any dispute between the Parties
as to any matter covered by Section 2.02 or Section 2.06, or Section 3.03, the
parties shall appoint a nationally recognized independent public accounting firm
(the “Accounting Firm”) to resolve such dispute. In this regard, the Accounting
Firm shall make determinations with respect to the disputed items based solely
on representations made by CEC, CEOC and the REIT and their

 

18



--------------------------------------------------------------------------------

respective representatives, and not by independent review, and shall function
only as an expert and not as an arbitrator and shall be required to make a
determination in favor of one Party only. The Parties shall require the
Accounting Firm to resolve all disputes no later than thirty (30) days after the
submission of such dispute to the Accounting Firm and agree that all decisions
by the Accounting Firm with respect thereto shall be final and conclusive and
binding on the Parties. The Accounting Firm shall resolve all disputes in a
manner consistent with this Agreement. The Parties shall require the Accounting
Firm to render all determinations in writing and to set forth, in reasonable
detail, the basis for such determination. The fees and expenses of the
Accounting Firm shall be borne equally by CEC and CEOC, on the one hand, and the
REIT, on the other hand.

Section 8.03 Tax Sharing Agreements. All Tax sharing, indemnification and
similar agreements, written or unwritten, as between a CEC Entity, on the one
hand, and a REIT Entity, on the other (other than this Agreement, any other
Agreement contemplated by the Plan, and any other agreement for which Taxes is
not the principal subject matter), shall be or shall have been terminated no
later than the Effective Date and, after the Effective Date, no CEC Entity or
REIT Entity shall have any further rights or obligations under any such Tax
sharing, indemnification or similar agreement.

Section 8.04 Interest on Late Payments. With respect to any payment between the
Parties pursuant to this Agreement not made by the due date set forth in this
Agreement for such payment, the outstanding amount will accrue interest at a
rate per annum equal to the rate in effect for underpayments under Section 6621
of the Code from such due date to and including the payment date.

Section 8.05 Survival of Covenants. Except as otherwise contemplated by this
Agreement, the covenants and agreements contained herein to be performed
following the Distribution shall survive the Effective Date in accordance with
their respective terms.

Section 8.06 Severability. If any provision of this Agreement or the application
of any such provision to any Person or circumstance shall be declared judicially
to be invalid, unenforceable or void, such decision shall not have the effect of
invalidating or voiding the remainder of this Agreement, it being the intent and
agreement of the Parties that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to render it valid, legal and
enforceable to the maximum extent permitted while preserving its intent or, if
such modification is not possible, by substituting therefor another provision
that is valid, legal and enforceable and that achieves the original intent of
the Parties.

Section 8.07 Entire Agreement. This Agreement, the Exhibits hereto and other
documents referred to herein shall constitute the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all other
prior negotiations, agreements and understandings, whether written or oral,
among the Parties with respect to the subject matter of this Agreement. Except
as otherwise expressly provided herein, in the case of any conflict between the
terms of this Agreement and the terms of any other agreement, the terms of this
Agreement shall control. Notwithstanding the foregoing, nothing in this
Agreement shall affect the rights or obligations of any of the Parties under the
Master Lease Agreements or the Management and Lease Support Agreements,
including any remedies for any breaches of the obligations thereunder.

 

19



--------------------------------------------------------------------------------

Section 8.08 Assignment. Neither this Agreement nor any of the rights, benefits
or obligations hereunder may be assigned by any of the Parties (whether by
operation of law or otherwise) without the prior written consent of the other
Parties, and any purported assignment without such consent shall be null and
void. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns.

Section 8.09 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the Parties
and their respective successors and permitted assigns) any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, and, except as provided in Article III relating to certain
indemnitees, no Person shall be deemed a third party beneficiary under or by
reason of this Agreement.

Section 8.10 Affiliates. Each of CEC, CEOC and the REIT shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by their respective Affiliates.

Section 8.11 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is, or is to be, thereby aggrieved will have the right
to specific performance and injunctive or other equitable relief in respect of
its rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity. The Parties agree that the remedies at law for any
breach or threatened breach, including monetary damages, are inadequate
compensation for any Loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are waived by each of
the Parties to this Agreement.

Section 8.12 Amendments; Waivers. No amendment, modification, waiver, or other
supplement of the terms of this Agreement shall be valid unless such amendment,
modification, waiver, or other supplement is in writing and has been signed by
each of the Parties. No failure or delay by any Party in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. Any agreement on the part of any Party to any such
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such Party.

Section 8.13 Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement, and in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.

 

20



--------------------------------------------------------------------------------

Section 8.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which, when so executed, shall constitute the same
instrument and the counterparts may be delivered by facsimile transmission or by
electronic mail in portable document format (.pdf).

Section 8.15 Confidentiality. Each of the Parties hereto shall hold and cause
its directors, officers, employees, advisors and consultants to hold in strict
confidence, unless compelled to disclose by judicial or administrative process
or, in the opinion of its counsel, by other requirements of law, all information
(other than any such information relating solely to the business or affairs of
such party) concerning the other Party hereto furnished it by such other Party
or its representatives pursuant to this Agreement (except to the extent that
such information can be shown to have been (1) in the public domain through no
fault of such Party or (2) later lawfully acquired from other sources not under
a duty of confidentiality by the party to which it was furnished), and no Party
shall release or disclose such information to any other Person, except its
directors, officers, employees, auditors, attorneys, financial advisors, bankers
or other consultants who shall be advised of and agree to be bound by the
provisions of this Section 8.15. Each of the Parties hereto shall be deemed to
have satisfied its obligation to hold confidential information concerning or
supplied by the other Party if it exercises the same care as it takes to
preserve confidentiality for its own similar information. Except as required by
law or with the prior written consent of the other Party, all Tax Returns,
documents, schedules, work papers and similar items and all information
contained therein, and any other information that is obtained by a Party or any
of its Affiliates pursuant to this Agreement, shall be kept confidential by such
Party and its Affiliates and representatives, shall not be disclosed to any
other Person and shall be used only for the purposes provided herein. If a Party
or any of its Affiliates is required by law to disclose any such information,
such Party shall give written notice to the other Party prior to making such
disclosure.

Section 8.16 Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT (WITH EACH PARTY HAVING HAD
OPPORTUNITY TO CONSULT COUNSEL), EACH OF THE PARTIES EXPRESSLY AND IRREVOCABLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING UNDER THIS
AGREEMENT OR ANY ACTION OR PROCEEDING ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION AGREEMENT, REGARDLESS OF WHICH
PARTY INITIATES SUCH ACTION OR PROCEEDING, AND ANY ACTION OR PROCEEDING UNDER
THIS AGREEMENT OR ANY ACTION OR PROCEEDING ARISING OUT OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION AGREEMENT SHALL BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

Section 8.17 Jurisdiction; Service of Process. Any Action with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other Party or Parties or their
successors or assigns, in each case, shall be brought and determined exclusively
in the courts of the State of New York sitting in the borough of Manhattan and
the United States District Court having jurisdiction over New York County, New
York. . Each of the Parties hereby irrevocably waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any action with
respect to this Agreement (i) any claim that it is not personally subject to the
jurisdiction of the above named courts for any

 

21



--------------------------------------------------------------------------------

reason other than the failure to serve in accordance with this Section 8.17,
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by applicable law, any claim that (A) the action in
such court is brought in an inconvenient forum, (B) the venue of such action is
improper or (C) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. Each of the Parties further agrees that no Party
to this Agreement shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 8.17 and each Party waives any objection to the
imposition of such relief or any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument. The Parties hereby
agree that mailing of process or other papers in connection with any such action
or proceeding in the manner provided in Section 8.18, or in such other manner as
may be permitted by law, shall be valid and sufficient service thereof and
hereby waive any objections to service accomplished in the manner herein
provided. NOTWITHSTANDING THIS SECTION 8.17, ANY DISPUTE REGARDING SECTION 2.02,
SECTION 2.06 OR SECTION 3.03 SHALL BE RESOLVED IN ACCORDANCE WITH SECTION 8.02;
PROVIDED THAT THE TERMS OF SECTION 8.02 MAY BE ENFORCED BY EITHER PARTY IN
ACCORDANCE WITH THE TERMS OF THIS SECTION 8.17.

Section 8.18 Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by facsimile transmission, mailed (first
class postage prepaid) or by electronic mail (“e-mail”) to the Parties at the
following addresses, facsimile numbers, or e-mail addresses:

If to CEC:

Caesars Entertainment Corp.

One Caesars Palace Drive

Las Vegas, NV 89109

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention:  Jeffrey D. Saferstein

Samuel E. Lovett

Telephone: (212) 373-3000

Facsimile (212) 373-2053

E-mail Address:      jsaferstein@paulweiss.com

slovett@paulweiss.com

 

22



--------------------------------------------------------------------------------

If to the REIT:

VICI Properties Inc.

One Caesars Palace Drive

Las Vegas, Nevada 89109

Attention: Mary Elizabeth Higgins

Any Party to this Agreement may notify any other Party of any changes to the
address or any of the other details specified in this paragraph; provided that
such notification shall only be effective on the date specified in such notice
or five Business Days after the notice is given, whichever is later. Rejection
or other refusal to accept or the inability to deliver because of changed
address of which no notice was given shall be deemed to be receipt of the notice
as of the date of such rejection, refusal or inability to deliver. Any notice to
CEC will be deemed notice to all the CEC Entities, and any notice to the REIT
will be deemed notice to all the REIT Entities.

Section 8.19 Headings. The headings and captions of the Articles and Sections
used in this Agreement and the table of contents to this Agreement are for
reference and convenience purposes of the Parties only, and will be given no
substantive or interpretive effect whatsoever.

Section 8.20 Effectiveness. This Agreement shall become effective on the
Effective Date.

[The remainder of this page is intentionally left blank.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

CAESARS ENTERTAINMENT CORPORATION

By:   /s/ Keith Causey   Name:   Keith Causey   Title:   Senior Vice President,
Chief Accounting Officer and Controller

CEOC, LLC

By:   /s/ Keith Causey   Name:   Keith Causey   Title:   Senior Vice President,
Chief Accounting Officer and Controller



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

VICI PROPERTIES INC.

By:   /s/ John Payne   Name: John Payne   Title: President

VICI PROPERTIES L.P.

By:   /s/ John Payne   Name: John Payne   Title: President

CPLV PROPERTY OWNER LLC

By:   /s/ John Payne   Name: John Payne   Title: President